DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madisetti et al. (US 2019/0018887) hereinafter Madisetti.


In claim 1, Madisetti
An apparatus comprising: 
a network interface configured to retrieve a snapshot of key values of a world state database ([0169] FIG 14, a public-private gateway that interfaces with the e-commerce infrastructure 710 through the C Interface 722 and forwards the transactions to the public blockchain 702 over the A Interface 704 [0042] recording key-value pairs on the first blockchain, or storing data in a blockchain database), and retrieve a hash of the snapshot from a blockchain associated with the world state database ([0089] A blockchain comprises a sequence of blocks 150, 152, 154 generated after block intervals 192, 194, where each block is identified by its cryptographic hash (the nonce field) 178 and references the hash of its parent block); and 
a processor configured to determine whether the snapshot is valid based on the hash of the snapshot retrieved from the blockchain ([0089] The cryptographic hash of a block 
is used to verify that a sufficient amount of computation has been carried out on this block and the block contains a valid proof-of-work (PoW).  Each block maintains records of all the transactions on the network received since the creation of its previous block), and in response to a determination that the snapshot is valid, update key values of a world state database based on the snapshot of key values ([0226] Transactions to record key-value pairs on the blockchain without setting up a smart contract, for example, to record proof of existence of a document or record 2008).  

In claim 2, Madisetti


In claim 3, Madisetti
The apparatus of claim 1, wherein the snapshot is retrieved from an off-chain storage, and the snapshot is identified by a hash value and it is associated with a timestamp ([0156] Timestamp (timestamp) 556: This is the UNIX timestamp value at the creation of the block [0162] Transactions List Root (tx_list_root) 572: This is the 32-byte hash of the root of the block's transaction tree which is populated with the transactions in the block).  

In claim 4, Madisetti
The apparatus of claim 1, wherein the processor is configured to retrieve a full snapshot that comprises key-value pairs of all data objects stored within the blockchain ([0042] the first plurality of transactions may comprise…recording key-value pairs on the first blockchain, or storing data in a blockchain database).  

In claim 5, Madisetti
The apparatus of claim 1, wherein the processor is configured to retrieve a plurality of incremental snapshots, where an incremental snapshot identifies key-values which have changed since a most recent incremental snapshot ([0151] The GetQoP message 400 may comprise a Message ID 408 and is used to request the QoP metrics for the specified metric-IDs 410, 412, 414.  The response to a GetQoP message is a QoP message 402 which contains a Message ID 416, metric-IDs requested and their values 418, 420, 422.  The DSS model is used at regular intervals of time to compute the current DSS levels.  If the current DSS levels deviate from the desired levels, the blockchain parameters can be tuned to meet the desired DSS levels.  If there exist timeouts or some other problems (message losses or network fragmentation/node failures) with implementation of the tuning update, the system can rollback to previous parameters sets that were check-pointed or stored (with in an incremental manner or in an absolute manner)).  

In claim 6, Madisetti
The apparatus of claim 5, wherein the processor is configured to identify a sequential order of the plurality of incremental snapshots based on order information that is stored in the plurality of incremental snapshots or a global configuration file ([0168] The private 
permissioned blockchain networks 706, 708 may be used for multiple e-commerce 
applications, including trading, payments, HR, taxes, auctions, etc. Private permissioned blockchain networks 706, 708 carry out the majority of the smart 
contracts and other transactions on the B interfaces 714, while periodically 
checkpointing to the Public Blockchain 702 to synchronize some bulk/block transactions).  

In claim 7, Madisetti
The apparatus of claim 1, wherein the processor is configured to generate a hash of the retrieved snapshot based on a predefined hash function, and compare the generated hash with the retrieved hash from the block of the blockchain to determine whether the retrieved snapshot is valid ([0092] Nonce (nonce) 178: The nonce field is a 64-bit hash, which along with mixhash field is used to verify that a sufficient amount of computation has been carried out on this block, and the block contains a valid proof-of-work 
(PoW)).  

In claim 8, Madisetti
The apparatus of claim 1, wherein the processor is configured to recover a world state database of a blockchain peer in association with a bootup of the blockchain peer ([0152] Integrity verification is performed by recovering the public key from the signature and matching it with the expected value, for instance).  

In claim 9, Madisetti
The apparatus of claim 1, wherein the processor controls the network interface to retrieve a snapshot captured by a neighboring blockchain peer ([0107] the level of decentralization of a blockchain network depends on the resource requirements for the peers to participate in a network.  Higher the resource requirements for peers, lowers 
the level of decentralization as only peers with powerful hardware will be able participate and mine on the network).  

In claim 10, Madisetti
An apparatus comprising: 
a storage configured to store a blockchain and a world state database that stores values of data objects within the blockchain ([0042] the first blockchain may be a private blockchain and the second blockchain may be a public blockchain.  In some embodiments, the first plurality of transactions may comprise at least one of transferring value from one account to another, transferring value between smart contracts, sending a message to a topic or a smart contract, recording key-value pairs on the first blockchain, or storing data in a blockchain database); and 
a processor configured to generate a snapshot of the world state database, where the snapshot includes a copy of current key-value pairs of the data objects within the blockchain and a timestamp at when the snapshot was generated, and store the snapshot in a storage ([0156] Timestamp (timestamp) 556: This is the UNIX timestamp value at the creation of the block [0226] Transactions to record key-value pairs on the blockchain without setting up a smart contract, for example, to record proof of existence of a document or record 2008).

In claim 11, Madisetti
The apparatus of claim 10, wherein the processor is further configured generate a hash of the snapshot based on a predefined hash function, and store the hash within a data block of the blockchain (see claim 7).  

In claim 12, Madisetti
The apparatus of claim 10, wherein the processor is configured to generate a full snapshot that comprises key-value pairs of all data objects stored within the blockchain (see claim 4).  

In claim 13, Madisetti
The apparatus of claim 10, wherein the processor is configured to generate a plurality of incremental snapshots, where an incremental snapshot identifies key-values which have changed since a most recent incremental snapshot (see claim 5).

Claims 14-20 are essentially same as claims 1-5 and 7-8 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157